-Order denying appellants’ motion to make the amended complaint more definite and certain, without prejudice to an application for a bill of particulars, reversed on the law, with $10 costs and disbursements, and the motion granted, with $10 costs, the further amended complaint to be served within ten days from the entry of the order hereon. Appellants are entitled to have the complaint made more definite by showing the dates upon which the numerous acts alleged to have been committed, pursuant to the alleged conspiracy, took place, so as to enable them to determine whether or hot they have a defense under the Statute of Limitations. (Boyle v. McLaughlin, 195 App. Div. 413; Peters v. Huppert, 159 App. Div. 829; Pigone v. Lauria, 115 App. Div. 286; Bennett v. Lawrence, 71 App. Div. 413.) Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.